DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1 and 6-8 are pending.  

Response to Amendment
In view of Applicant’s amendments filed 18 January 2022, previous rejections under 35 U.S.C. 103 have been maintained. 
Applicant's arguments filed 18 January 2022 have been fully considered but they are not persuasive regarding rejections under 35 U.S.C. 103. 
Applicant argues that US Patent 5,919,708 to Sundrehagen in view of Watching Silica Nanoparticles Glow in the Biological World by Wang et al. (herein Wang) and evidenced by “Determination of the acidity constants of neutral red and bromocresol green by solution scanometric method and comparison with spectrophotometric results” by Shokrollahi et al. (herein Shokrollahi), “Spectroscopic studies on the binding of bromocresol purple to different serum albumins and its bilirubin displacing action” to Faizul et al. (herein Faizul), US 2018/0036566 to Libal et al. (herein Libal), “Electrochemical Studies on Pharmaceutical Azo Dye: Tartrazine” by Jain et al. (herein Jain), US 
Applicant argues that even though Sundrehagen discloses a dye binding to total albumin (second signal forming agent) and a dye binding to glycated albumin (first signal forming agent) in order to assess glycated blood protein, the bromocresol green described as the second signal forming agent is used in combination with a first signal forming agent that is different from the claimed invention and therefore would not make obvious the combination of dyes recited in claim 1 (see Remarks pg. 6). Furthermore, Applicant argues that providing evidentiary references for using Tartrazine and Red 80 as dyes/signaling agents does not render the use of those dyes in combination with bromocresol green or purple obvious as recited in instant claim 1 (see Remarks pg. 6). Sundrehagen teaches “a large range of coloured, fluorescent or pigmented compounds suitable for use as labels are known in the art and may be used” (see Col. 5, lines 57-59), and Chu, Libal, and Faizul teach that the claimed dyes are known in the art for use as labels or signaling agents. Furthermore, the selection of a known material based on its suitability for its intended use have been held to be obvious. See MPEP 2144.07. 
Applicant appears to argue that the combination of the claimed dyes is critical to the function of the claimed invention or exhibits unexpected results because the claimed dyes are not affected by pH . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,919,708 to Sundrehagen in view of Watching Silica Nanoparticles Glow in the Biological World by Wang et al. (herein Wang) and evidenced by “Determination of the acidity constants of neutral red and bromocresol green by solution scanometric method and comparison with spectrophotometric results” by Shokrollahi et al. (herein Shokrollahi), “Spectroscopic studies on the binding of bromocresol purple to different serum albumins and its bilirubin displacing action” to Faizul et al. (herein Faizul), US 2018/0036566 to Libal et al. (herein Libal), “Electrochemical Studies on Pharmaceutical Azo Dye: Tartrazine” by Jain et al. (herein Jain), US 2009/0253153 to Chu et al. (herein Chu), “Certification procedures for sirius red F3B (CI 35780, Direct red 80)” by Dapson et al. (herein Dapson), and US 2015/0186965 to Paul.

Regarding claim 1, Sundrehagen teaches assessment or quantification of signal forming agents, i.e. dyes, for the total content of protein under assay in both glycated and non-glycated forms (Col. 12, lines 58-62), in particular albumin (Col. 7, lines 10-18). Sundrehagen also teaches a signal forming label (i.e. dye) that is attached to a boronic acid residue to form a signal forming agent for attachment to the glycated protein analyte (Col. 5, lines 27-39). 
Sundrehagen does not teach a dye-encapsulated silica nanoparticle attached to boronic acid. 
Wang teaches “dye-doped silica nanoparticles” (Pg. 648, Right side) that are 60 nm in diameter (Pg. 650, Right side & Pg. 651, Right side). Wang also teaches functionalizing the surface of the dye-doped silica nanoparticle with a biorecognition element using an amine or carboxyl group (Pg. 649, Left side) both of which can bond with boronic acid.  

Sundrehagen teaches dyes for binding to total albumin including bromocresol green (Col. 7, line 63 – Col. 8, line 5). Bromocresol green with an absorption wavelength of 620 nm is well known in the art as evidence by Shokrollahi (see Fig. 4). Furthermore, the bromocresol green of Sundrehagen would inherently have the same characteristics, including wavelength, of claimed bromocresol green. While neither Sundrehagen or Wang teaches bromocresol purple for binding to total albumin, using bromocresol purple for this intended purpose with an absorption wavelength of 580 is well known in the art as evidenced by Faizul (see pg. 1, Introduction; Fig. 1) and Sundrehagen teaches “a large range of coloured, fluorescent or pigmented compounds suitable for use as labels are known in the art and may be used” (Col. 5, lines 57-59). Furthermore, Wang teaches “trapping a wide variety of inorganic and organic dyes” (Pg. 649, Left side). Neither Sundrehagen nor Wang alone or in combination teach the dye encapsulated in the dye-encapsulated silica nanoparticle is tartrazine or red 80. Chu teaches using Sirius Red (aka Red 80) to stain sections of bone to differentiate between woven and lamellar bone at a fracture site (Paragraph 0746) and Libal teaches using Acid Yellow 23 (aka tartrazine) as a chemical marking agent (Paragraph 0041 and 0047) thus confirming these dyes are well known in the art of using dye labels to investigate or analyze materials. Therefore it would have been obvious to one of ordinary skill in the art to use tartrazine and/or Red 80 as encapsulated dye. See MPEP 2144.07 Art Recognized Suitability for Intended Purpose. The absorbance wavelength of 425 nm of tartrazine is well known in the art as evidence Jain (see pg. 246, Spectral and Chromatographic studies) and the absorbance wavelength of 528 of Red 80 is well known in the art as evidenced by Dapson (see Abstract). 
Sundrehagen in view of Wang and evidenced by Faizul teach the dye for binding to total albumin is bromocresol green or bromocresol purple and further evidenced by Chu and Libal the dye encapsulated in the dye-encapsulated silica nanoparticle can be tartrazine or red 80. In other words, Sundrehagen, Wang, Faizul, Chu and Libal teach a reagent composition that can be bromocresol green in combination with tartrazine or red 80 or bromocresol purple in combination with tartrazine or red 80. As these are the only possible combination of claimed dyes, the limitation wherein tartrazine and red 80 are complementary in color to bromocresol green or bromocresol purple is inherently met. Furthermore, as mentioned above, the color wheel teaches yellow is complimentary in color to purple and red is complimentary in color to green as evidenced by United States Patent Application Publication US 2015/0186965 to Paul (see [0005-0006]; Fig. 1). Examiner notes Applicant provides an example of bromocresol green, which is blue (see pg. 9 of specification, lines 14-15) which is still on the opposite side of the color wheel of red/orange and therefore complementary (see Fig. 1 of Paul). 

Regarding claim 6, previously recited references teach all the limitations of claim 1 above. 
Claim 6 recites a process by which the dye-encapsulated silica nanoparticles are produced. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113 (I). The combination of previously recited references teach dye-

Regarding claim 7, previously recited references teach all the limitations of claim 1 above.
As discussed above Wang teaches the diameter of a dye-encapsulated silica nanoparticle is 60 nm which falls within the range limitation recited in the instant claims (Pg. 650, Right side & Pg. 651, Right side of Wang). 

Regarding claim 8, previously recited references teach all the limitations of claim 1 above.
Sundrehagen teaches synthesizing the first signal forming agent by linking the m-aminophenyl, boronic acid (APBA) to the label or signal forming part of the signal forming molecule or conjugate ( Col. 5, lines 27-36). 
Sundrehagen does not teach carboxylating dye-encapsulated silica nanoparticles. 
Wang teaches modifying the surface of the dye-doped silica nanoparticle with a carboxyl group, which have pendent carboxylic acids, for covalent attachment of a biorecognition element (Pg. 649, last paragraph Right side to last paragraph Left side). 
Wang and Sundrehagen are analogous in the field of particle detection via signaling agent such as a dye. Therefore it would have been obvious to one of ordinary skill in the art to form the dye-encapsulated silica nanoparticle-boronic acid of Sundrehagen in view of Wang by carboxylating the dye-encapsulated silica nanoparticle and attaching APBA because of the advantages of dye-encapsulated silica nanoparticles over tradition dye which include hydrophilic and biocompatible, not subject to microbial attack, no porosity change with changes in pH, and increased brightness and photostability over time (Pg. 648, Right side). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797